Citation Nr: 1450878	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty for training and/or inactive duty for training from July 1980 to April 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, which, in pertinent part, denied entitlement to TDIU.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2009.  A transcript of the hearing is of record. 

This matter was previously before the Board and was remanded in August 2009, January 2012, May 2013, and November 2013.  Among other things, the Board directed that the Veteran be accord a VA examination, which was accomplished in June 2013.  Most recently, in November 2013 the Board remanded the case for the TDIU claim to be referred to the Director of Compensation and Pension service for consideration of whether the benefit sought on appeal was warranted on an extraschedular basis.  An administrative decision by the Director of Compensation and Pension was promulgated in December 2013, which found the Veteran was not entitled to a TDIU on an extrashcedular basis.  All other development directed by the Board's remands in the case appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for bilateral varicose veins of the lower extremities, with a 10 percent rating assigned for each leg.  He has no other service-connected disabilities; and his overall combined disability rating is 20 percent.

3.  The probative medical and other evidence of record is against finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected bilateral varicose veins of the lower extremities.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2004, which is clearly prior to the February 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in July 2006 and January 2012, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

Additionally, the Veteran has actively participated in the processing of his case, and the statements and hearing testimony have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which shows he is unemployable due solely to his service-connected varicose veins of the bilateral lower extremities.  Moreover, he was accorded a VA medical examination regarding this case in June 2013 which included findings that addressed the effect of his service-connected disabilities on his employability.  VA examiners are presumed qualified to provide competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated regarding this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned May 2009 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claim, and asked questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for bilateral varicose veins of the lower extremities, with a 10 percent rating assigned for each leg.  He has no other service-connected disabilities; and his overall combined disability rating is 20 percent.  See 38 C.F.R. § 4.25.  As such, he does not satisfy the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356  (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the record reflects the Veteran attended high school, and has past work experience in occupations of "deep sink" dishwasher and janitor.  Further, the record reflects he last worked in any capacity in October 2002.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.

The Board acknowledges that the Veteran is in receipt of SSA disability benefits, which found, in part, that he was unable to perform the requirements of past relevant work; and his residual functional capacity for the full range of sedentary work was reduced by limitations that preclude the performance of full-time competitive work at any exertional level.  However, the Board is not bound by the determinations of the SSA.  Moreover, the SSA made such findings based upon the impairment caused by the Veteran's nonservice-connected back disorder; i.e., the SSA did not find his varicose veins precluded employment.

The Board also acknowledges that the June 2013 VA examination report reflects that the VA examiner determined that the Veteran's service-connected varicose veins impacted his ability to work.  In pertinent part, the VA examiner noted that the Veteran was released from work since 2002 and that he had previously worked as a janitor.  The VA examiner stated that the job involved long hours of standing and walking and the Veteran was therefore unable to continue in this position because of his varicose veins.  The Veteran claimed prolonged standing for more than 15 minutes caused severe pain in both legs and rendered him "unable to function."  On examination, the VA examiner noted that the Veteran's veins engorged on standing up and drained completely when raising his legs.  He also noted chronic edema of the ankles.

Despite the foregoing, the December 2013 administrative decision from the Director Compensation and Pension essentially concluded that the impairment caused by the Veteran's varicose veins was not shown to preclude sedentary employment.  The Board concurs with this finding, as the impairment caused by the varicose veins would not preclude such activities as answering phones, data entry, and other clerical duties.  Although the SSA found the Veteran had limitations that preclude the performance of full-time competitive work at any exertional level, this was based upon impairment caused by nonservice-connected back disorder and not the varicose veins.  As noted above, the impairment caused by nonservice-connected disabilities is not for consideration when determining entitlement to a TDIU.

The Board further finds that the record reflects the level of occupational impairment caused by the Veteran's service-connected varicose veins of the bilateral lower extremities is adequately reflected by his current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected bilateral varicose veins of the lower extremities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


